FILED IN                             t>t^     r\ a -   -II-                                      PD-0438-15
k COURT OF CRIMINAL APPEALS                     PD-0438-15                                   COURT OF CRIMINAL APPEALS
                                                                                                              AUSTIN, TEXAS
         June 19,2015                                                                        Transmitted 6/18/2015 9:59:15 AM
                                                                                               Accepted 6/19/2015 2:08:57 PM
     ABEL ACOSTA, CLERK                IN THE COURT OF CRIMINAL APPEALS                                           ABEL ACOSTA
                                                                                                                       CLERK



           ROCHELLE SCHELLING                                       §     APPEALED FROM THE
                            Appellant                               COURT OF APPEALS, 6th DISTRICT
           V.                                                       §     CCA NO. PD-0438-15
                                                                    CASE NO. 06-14-00173-CR
                                                                    TRIAL COURT NO. 43049-B
           THE STATE OF TEXAS
                            Appellee                                §     STATE OF TEXAS

                                    THIRD MOTION FOR EXTENSION OF TIME
                                 TO FILE PETITION FOR DISCRETIONARY REVIEW

           TO THE HONORABLE COURT OF APPEALS:

                  NOW COMES, ROCHELLE SCHELLING, the Appellant herein, and moves the Court

           for an extension of time to file Appellant's Petition for Discretionary Review in this cause,

           pursuant to Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support

           thereof would show the Court as follows:

                                                              I.


                   The Appellant in this cause was convicted in the 124th District Court of Gregg County,
           Texas in cause number 43049-B for the offense of Theft of Property.

                                                              II.


                      The Court of Appeals' opinion on remand was delivered on March 17, 2015. Appellant's

            Petition for Discretionary Review is due on or about June 18, 2015.

                                                             III.


                      The Appellant hereby requests a second extension of time to file Appellant's Petition for

            Discretionary Review.

                      The undersigned counsel has been unable to devote sufficient time to the review ofthe
            record, research and preparation of Appellant's Petition for Discretionary Review for the
following good and sufficient reasons:

       This counsel is currently ill.

       In addition to the above-listed matter, the undersigned counsel has been involved with a

very busy trial and appellate schedule and is involved in numerous other felony

and misdemeanor cases at various stages of litigation.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's
Petition for Discretionary in this cause for an additional fourteen days, to July 2, 2015.




                                                            RESPECTFULLY SUBMITTED,



                                                               /s/Clement Dunn
                                                            Attorney for Appellant
                                                            140 E. Tyler Street, Suite 240
                                                            Longview, TX 75601
                                                            (903) 753-7071 Fax (903) 753-8783
                                                            State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 06-18-15



                                                      Isi Clement Dunn
                                                    Attorney for Appellant
                          IN THE COURT OF CRIMINAL APPEALS



ROCHELLE SCHELLING                                  §        APPEALED FROM THE
              Appellant                             COURT OF APPEALS, 6th DISTRICT
V.                                                  §        CCA NO. PD-0438-15
                                                    CASE NO. 06-14-00173-CR
                                                    TRIAL COURT NO. 43049-B
THE STATE OF TEXAS
              Appellee                              §        STATE OF TEXAS

                                            ORDER


       BE IT REMEMBERED, that on the               day of                     __, 20      , came

on to be considered the above and foregoing Third Motion for Extension of Time to File

Appellant's Petition for Discretionary Review. After consideration of the same, it is the opinion

of the Court that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until                              ,

               20     .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                   day of                      ,20      , at

                      o'clock      .

       SIGNED:



                                                             JUDGE PRESIDING